Opinion by
Judge Hardin :
The admitted receipt of the defendant for one hundred dollars in confederate money to go as a credit on notes which the defendant held on the plaintiff, imports a contract to give the credit for one hundred dollars, and was obligatory, unless the consideration was illegal or the execution of the .receipt was procured by duress, as alleged in the answer.
The transaction occurred during the occupation of the southwestern portion of Kentucky by the confederate armies in September, 1862, and within their military lines, and the ruling of the court as to the legality of the consideration seems to have been strictly in accordance with the decision of this court in the case of Martin v. Hortin, 1 Bush 629, and recognized in Rodes v. Partillo, 5 Bush 271. And as we perceive no available ground of objection to the instructions or rulings of the court on the question of duress, no sufficient reason appears for reversing the judgment.
Therefore the judgment is affirmed.